DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (hereinafter Seo)(US20170325343).
Regarding claim 1, Seo discloses a rollable display device comprising: 
a soft display panel (13); 
a main roller (20) for winding or unwinding the soft display panel; 
an actuator (21) coupled to the soft display panel to raise (Figure 2) or lower (Figure 2) the soft display panel; 
a housing (30) in which the main roller is mounted, wherein an opening (Figure 2) extending in a first direction (Figure 1) is defined at a top of the housing to allow the soft display panel to retract or extend therethrough; and 
an elastic portion (51) having one end coupled to a perimeter of the opening (Figure 2) and protruding (Figure 2) to cover at least a portion of the opening, 
wherein the elastic portion includes a rubber portion (Paragraph 0056) having a predetermined length along the first direction.

    PNG
    media_image1.png
    596
    435
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    491
    530
    media_image2.png
    Greyscale


Regarding claim 2, Seo discloses the rollable display device of claim 1, wherein the elastic portion protrudes in a second direction (Figure 2) perpendicular to the first direction (Figure 1).

Regarding claim 3, Seo discloses the rollable display device of claim 1, wherein the rubber portion includes: a connecting portion (Figure 2) coupled to the housing; and a wing portion (Figure 2) flatly extending from the connecting portion to cover the at least a portion of the opening.


    PNG
    media_image3.png
    220
    316
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (hereinafter Seo)(US20170325343) in view of Kim et al. (hereinafter Kim) (US20180070467).
Regarding claim 7, Seo discloses the rollable display device of claim 1. 
Seo does not expressly disclose wherein the actuator includes: a link assembly retractable and extendable through the opening in conjunction with the soft display panel; and a link actuator for actuating the link assembly to raise or lower the soft display panel, wherein the link assembly includes: an upper link frame having an upper end connected to an upper portion of the soft display panel; a lower link frame having a lower end connected to the link actuator; and a link joint for connecting a lower end of the upper link frame and an upper end of the lower link frame, wherein the link joint forms a predetermined angle between the upper link frame and the lower link frame as the soft display panel is raised or lowered.
Kim discloses wherein the actuator includes: a link assembly (73) retractable and extendable through the opening (Figure 10) in conjunction with the soft display panel (10); and a link actuator (137) for actuating the link assembly to raise or lower the soft display panel, wherein the link assembly includes: an upper link frame (73A) having an upper end connected to an upper portion of the soft display panel (Figure 10); a lower link frame (73B) having a lower end connected to the link actuator (Figure 11); and a link joint (152) for connecting a lower end of the upper link frame and an upper end of the lower link frame, wherein the link joint forms a predetermined angle between the upper link frame and the lower link frame as the soft display panel is raised (Figure 17C) or lowered (Figure 17A).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to incorporate the link assembly of Kim into the rollable display device of Seo.
One of ordinary skill in the art would have been motivated to do so to protect and support the soft display panel as it transitions from being raised or lowered as well as incorporating a redundancy aspect to the rollable display device.


    PNG
    media_image4.png
    425
    470
    media_image4.png
    Greyscale


Regarding claim 8, Seo in view of Kim discloses the rollable display device of claim 7, wherein the link joint moves along a pivot path having a predetermined pivot radius with respect to the lower end of the lower link frame, and wherein the rubber portion is located on the pivot path of the link joint.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (hereinafter Seo)(US20170325343) in view of Kim et al. (hereinafter Kim) (US20180070467) as applied to claims 7 and 8 above, and further in view of Visser et al. (hereinafter Visser) (US20100182738).
Regarding claim 9, Seo in view of Kim discloses the rollable display device of claim 8.
Seo in view of Kim does not expressly disclose wherein the elastic portion further includes a brush having one end coupled to the perimeter of the opening and having a plurality of bristles for covering the at least a portion of the opening.
Visser wherein the portion (21) further includes a brush (45)(Paragraph 0008 - In an alternative embodiment the bar comprises a brush, notably a hairy brush for removing foreign matter, notably the particles from the surface of the display) having one end coupled to the perimeter of the opening and having a plurality of bristles for covering the at least a portion of the opening.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to incorporate the brush of Visser into the elastic portion of Seo in view of Kim.
One of ordinary skill in the art would have been motivated to do so to remove foreign matter, notably the particles from the surface of the display.

Allowable Subject Matter
Claims 4-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 for relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



22 October 2022